                   Case 19-11595-LSS          Doc 290        Filed 10/03/19        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                      )
In re:                                                                )    Chapter 11
                                                                      )
BLACKHAWK MINING LLC, et al.,1                                        )    Case No. 19-11595 (LSS)
                                                                      )
                         Debtors.                                     )    (Jointly Administered)
                                                                      )

                    NOTICE OF AGENDA ON MATTERS SCHEDULED FOR
                     HEARING ON OCTOBER 7, 2019 AT 11:00 A.M. (ET)2

I.       MATTERS GOING FORWARD:

         1.        Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Amend the
                   Term DIP Credit Agreement to Increase the Size of the Facility, (II) Granting
                   Related Liens and Conferring Superpriority Expense Status, and (III) Granting
                   Related Relief [Docket No. 280 – filed October 3, 2019]

                   Response/Objection Deadline: October 7, 2019 at 11:00 a.m. (ET) (At the hearing)

                   Responses/Objections Received: None to date.

                   Related Documents:

                   a.     Declaration of Kevin Nystrom in Support of the Debtors’ Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land
and Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
Diamond Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Inc. (6188); Guyandotte Mining, LLC (4882);
Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178); Panther Creek
Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine Branch Resources, LLC
(9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine Land Company (2254); Spurlock
Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC (6112). The location of the Debtors’
service address in these chapter 11 cases is 3228 Summit Square Place, Suite 180, Lexington, Kentucky 40509.
2
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the October 7, 2019 hearing must contact COURTCALL, LLC at
866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with The Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings
referenced      herein    are   available    online      free   of    charge     at   the    following     address:
https://cases.primeclerk.com/blackhawkmining.



IMPAC 6426172v.1
                   Case 19-11595-LSS       Doc 290      Filed 10/03/19     Page 2 of 4



                          Granting Related Relief and the Debtors’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 282 – filed October 3, 2019]

                   b.     Declaration of Marc D. Puntus in Support of the Debtors’ Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtor’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 283 – filed October 3, 2019]

                   c.     Order Shortening the Notice and Objection Periods with Respect to
                          Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
                          Amend the Term DIP Credit Agreement to Increase the Size of the Facility,
                          (II) Granting Related Liens and Conferring Superpriority Expense Status,
                          and (III) Granting Related Relief [Docket No. 286 – entered October 3,
                          2019]

                   d.     Notice of Hearing Regarding Debtors’ Motion for Entry of an Order
                          (I) Authorizing the Debtors to Amend the Term DIP Credit Agreement to
                          Increase the Size of the Facility, (II) Granting Related Liens and Conferring
                          Superpriority Expense Status, and (III) Granting Related Relief [Docket
                          No. 288 – filed October 3, 2019]

                   Status: The hearing on this matter is going forward.

        2.         Debtors’ Motion for Entry of an Order (A) Approving the Debtors’ First Amended
                   Joint Prepackaged Chapter 11 Plan of Reorganization, (B) Approving the Form of
                   Notice and Schedule of Dates and Deadlines Related Thereto, and (C) Granting
                   Related Relief [Docket No. 281 – filed October 3, 2019]

                   Response/Objection Deadline: October 7, 2019 at 11:00 a.m. (ET) (At the hearing)

                   Responses/Objections Received: None to date.

                   Related Documents:

                   a.     Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
                          Reorganization [Docket No. 278 – filed October 2, 2019]

                   b.     Notice of Filing Blackline of Debtors’ First Amended Joint Prepackaged
                          Chapter 11 Plan of Reorganization [Docket No. 279 – filed October 2, 2019]
                                                   2

IMPAC 6426172v.1
                   Case 19-11595-LSS       Doc 290     Filed 10/03/19     Page 3 of 4




                   c.     Declaration of Kevin Nystrom in Support of the Debtors’ Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtors’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 282 – filed October 3, 2019]

                   d.     Declaration of Marc D. Puntus in Support of the Debtors’ Motion for Entry
                          of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
                          Agreement to Increase the Size of the Facility, (II) Granting Related Liens
                          and Conferring Superpriority Administrative Expense Status, and (III)
                          Granting Related Relief and the Debtors’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
                          [Docket No. 283 – filed October 3, 2019]

                   e.     Order Shortening the Notice and Objection Periods with Respect to
                          Debtors’ Motion for Entry of an Order (A) Approving the Debtors’ First
                          Amended Joint Prepackaged Chapter 11 Plan of Reorganization, (B)
                          Approving the Form of Notice and Schedule of Dates and Deadlines Related
                          Thereto, and (C) Granting Related Relief [Docket No. 287 – entered
                          October 3, 2019]

                   f.     Notice of Hearing Regarding Debtors’ Motion for Entry of an Order (A)
                          Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan
                          of Reorganization, (B) Approving the Form of Notice and Schedule of
                          Dates and Deadlines Related Thereto, and (C) Granting Related Relief
                          [Docket No. 289 – filed October 3, 2019]

                   Status: The hearing on this matter is going forward.




                              [Remainder of page intentionally left blank]




                                                   3

IMPAC 6426172v.1
                   Case 19-11595-LSS   Doc 290   Filed 10/03/19   Page 4 of 4



Dated: October 3, 2019                       /s/ L. Katherine Good
       Wilmington, Delaware                  Christopher M. Samis (DE 4909)
                                             L. Katherine Good (DE 5101)
                                             POTTER ANDERSON & CORROON LLP
                                             1313 North Market Street, 6th Floor
                                             P.O. Box 951
                                             Wilmington, Delaware 19801-6108
                                             Telephone: (302) 984-6000
                                             Facsimile: (302) 658-1192
                                             Email: csamis@potteranderson.com
                                                      kgood@potteranderson.com

                                             - and -

                                             James H.M. Sprayregen, P.C.
                                             Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                             Joseph M. Graham (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email: james.sprayregen@kirkland.com
                                                    ross.kwasteniet@kirkland.com
                                                    joe.graham@kirkland.com
                                             - and -
                                             Stephen E. Hessler, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email: stephen.hessler@kirkland.com

                                             Counsel to the Debtors and Debtors in Possession




                                             4

IMPAC 6426172v.1
